Levine, J. (dissenting).
As the majority notes, the differing classifications of veterans in this tax statute are to be tested under the most minimal of equal protection standards. In the context of both the history of assessment practices in this State and their effect on veterans’ exemptions, and of the political ramifications of the decision in Matter of Hellerstein v Assessor of Town of lslip (37 NY2d 1), a rational justification may be found for the classifications involved here sufficient to uphold the statute.
Prior to Hellerstein (supra), the prevailing practice among local taxing authorities was to assess real property at less than full value. Fractional assessments withstood various legal challenges so long as they were imposed uniformly within the specific tax district (C.H.O.B. Assoc. v Board of Assessors, 16 NY2d 779, affg 22 AD2d 1015, affg 45 Misc 2d 184; McAlevey v Williams, 41 AD2d 971; Nicolette v Village of Clyde, 34 AD2d 202; Matter of Connolly v *257Board of Assessors, 32 AD2d 106, mot for lv to app den 25 NY2d 739). At the same time, the State-mandated veterans’ exemption, now under consideration, has always been couched exclusively in terms of an actual dollar amount (“eligible funds”) up to a maximum of $5,000 to be subtracted from the property’s stated assessed value, without reference to the fractional assessment formula applied by the local assessor. The necessary result of this application of the statutory exemption to assessed valuations, without adjustment to reflect their relationship to full value, was to permit a wide disparity among local tax districts as to the actual financial benefit of the veterans’ exemption. In other words, through their power to select a low or high “equalization rate”, local assessors could effectively enhance or virtually dissipate the actual tax benefit derived from the veterans’ exemption within their taxing jurisdictions. Not surprisingly, since the nondiscriminatory imposition of local taxes is generally a matter of local discretion not subject to judicial review, the State-wide disparities in property tax treatment of veterans has also withstood constitutional and other legal challenges (.Matter of Town of Huntington v State Bd. of Equalization & Assessment, 53 AD2d 6, mot for lv to app den 40 NY2d 805; Nicolette v Village of Clyde, supra).
The Hellerstein decision (supra) did nothing more than construe the then existing language of section 306 of the Real Property Tax Law as absolutely prohibiting local tax districts from assessing their real property at less than full value. No constitutional question concerning the prevailing fractional assessment usage was therein resolved. As the dissenters in Hellerstein noted, “[n]o one questions that the Legislature could explicitly authorize the present practice; there would be no constitutional impediment” (Matter of Hellerstein v Assessor of Town of lslip, 37 NY2d 1, 18, supra). Nor did the Hellerstein decision consider the effect of the prior fractional assessment practice in creating wide diversity among local tax districts as to the practical benefits derived from the veterans’ exemption. Nevertheless, Hellerstein’s far-reaching impact on the interests of various classes of property owners, veterans included, created a storm of political controversy still not yet finally *258resolved. Certainly it cannot be disputed that by 1979, when chapter 134 of the Laws of 1979 was enacted as a temporary, stopgap measure to soften the impact of Heller-stein on property-owning veterans, the Legislature was well aware of widespread local resistance to the implementation of the decision.
In my view, the Legislature rationally could have concluded that for court-ordered changes to full value assessment, it was appropriate temporarily to ameliorate the harsh, unintended adverse consequences of the involuntary changes by maintaining the status quo and automatically increasing the exemption proportionately to the changes from fractional to full value. On the other hand, it seems equally rational for the Legislature to have concluded that, despite the possibility that the Hellerstein decision (supra) might have provided additional impetus for localities voluntarily to adopt full value assessment, veterans in such localities were only entitled to some lesser degree of protection. First, as previously discussed and in contrast to the court-ordered situation, even before Heller-stein, the actual tax benefit accruing from the exemption was subject to the vagaries of voluntary changes in assessment formulas by local municipalities. Second, both before and after Hellerstein (again in contrast to the court-ordered situation), veterans in tax districts contemplating adoption of full value had the option to unite with other interested groups of property owners to prevent adoption of full value assessments through recourse to the political process. The credibility of this option has been demonstrated by the subsequent legislative extension of the section now under review and the repeal of the provision of the Real Property Tax Law (§ 306) upon which the Hellerstein decision was based (L 1981, ch 1057).
For the foregoing reasons, the Legislature could reasonably have concluded that it was sufficient relief to veterans in districts contemplating voluntary adoption of full value assessment merely to remove the statutory $5,000 maximum for the veterans’ exemption in such instances and to permit, rather than mandate, such districts to increase the exemption beyond that ceiling, proportionately to the increase from fractional to full-value assessment. In effect, *259veterans in districts contemplating the change to full value were thereby given a second political option to protect the actual benefit of their exemptions.
Where, as here, a tax statute is challenged on equal protection grounds, the scope of judicial review is extremely limited. The tax is presumed to be constitutional, and the burden is on the challenger to negate every conceivable rational basis to support it (Lehnhausen v Lake Shore Auto Parts Co., 410 US 356, 364; Matter of Davis, 57 NY2d 382, 389; Matter of Catapano Co. v New York City Fin. Admin., 40 NY2d 1074, app dsmd 431 US 910). My analysis leads me to the conclusion that petitioners have failed to meet that burden here.
Accordingly, I vote to reverse Special Term and to dismiss the petition.
Sweeney, J. P., Kane and Weiss, JJ., concur with Casey, J.; Levine, J., dissents and votes to reverse in a separate opinion.